Citation Nr: 1125428	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10-47 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to December 1980.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an April rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  Jurisdiction of the case was subsequently transferred to the RO in Wilmington, Delaware.

At his April 2011 hearing before the Board, the Veteran testified that he experienced severe burning pain in both his legs during flare-ups of his low back disability.  However, service connection is currently in effect only for radiculopathy of the Veteran's right lower extremity.  The Veteran also stated that he believed that the pain medications he took for his service-connected left knee and low back disabilities caused upset stomach.  As such, the issues of entitlement to service connection for left lower extremity disorder and stomach disorders as secondary to service-connected disabilities have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.



REMAND

The Veteran is seeking entitlement to an initial evaluation in excess of 10 percent for his service-connected low back disability and a total disability rating based on individual unemployability (TDIU).  Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claims therein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

At his April 2011 hearing before the Board, the Veteran indicated that he applied for disability benefits from the Social Security Administration (SSA) and Office of Worker's Compensation Program (OWCP).  However, the claims file does not contain any records from SSA or OWCP relating to the Veteran.  When VA is on notice of records held by SSA or other agency which appear relevant to a pending claim, VA must obtain and consider them.  See Baker v. West, 11 Vet. App. 163,169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Additionally, the record reflects that the Veteran has been working with a vocational rehabilitation counselor.  In TDIU claims, when the evidence indicates that the Veteran has been seen by a vocational rehabilitation counselor the Board is on notice of the existence of those records and is obliged to obtain and consider them.  See Moore v. Gober, 10 Vet. App. 436 (1997).  Based on the above, the Board finds that a remand is warranted in order to attempt to obtain the Veteran's SSA and OWCP records, and any vocational rehabilitation counseling folder, if it exists.

A review of the record also reveals that additional private medical records relating to the Veteran's low back disability are available in this matter that have not been obtained.  During his April 2011 Board hearing, the Veteran stated that in August 2009 he underwent a low back surgery performed by Dr. K. at the R. Hospital.  He also stated that his low back disability resulted in numerous chiropractor visits over the past ten years.  However, no records relating to his August 2009 surgery or chiropractic treatments for low back are contained in the claims file.  As such, the Board must seek to obtain those records before proceeding with the appeal.  See Murincsak, 2 Vet. App. at 370; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Furthermore, VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also 38 C.F.R. § 3.326(a) (2010).  Although a VA joints examination was provided in March 2009, it did not address the severity of the Veteran's low back disability.  Moreover, the clinical findings of that examination report are now over 2 years old.  The most recent record in the claims file relating to the Veteran's lumbar spine disability is a January 2010 letter from the Veteran's private physician, H.K. M.D., and it does not provide sufficient detail to determine the severity of the Veteran's low back disability under the applicable rating criteria.  To adjudicate the severity of the Veteran's low back disability without more current clinical findings would be in error.  Accordingly, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected low back disability.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact SSA for the purpose of obtaining the Veteran's complete SSA record.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact OWCP for the purpose of obtaining the Veteran's complete OWCP record.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  The RO must obtain any VA vocational rehabilitation counseling file and associate it with the claims folder.

4.  The RO must also request that the Veteran identify all VA and non-VA medical providers who have treated his service-connected disabilities.  Regardless of the Veteran's response, the RO must attempt to obtain copies of the related medical records that are not already in the claims file, to include the records of the Veteran's August 2009 back surgery performed by Dr. H.K. the and private chiropractic treatment records as identified by the Veteran during the April 2011 Board hearing.  Additionally, the RO must obtain the Veteran's most recent VA treatment records since February 2009.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

5.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected low back disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the active range of motion of the Veteran's lumbar spine, in degrees, noting by comparison the normal range of motion of the lumbar spine.  If pain on motion of the lumbar spine is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

The examiner must also state whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months.

Finally, the examiner must provide an opinion as to whether the Veteran's service-connected low back disability renders him unable to secure and maintain substantially gainful employment, to include describing the disability's functional impairment and how that impairment impacts on physical and sedentary employment.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

6.  The Veteran must be afforded a VA examination to determine the impact that his service-connected disabilities have on his employability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner must elicit from the Veteran and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, to include any medications taken for those disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.  A complete rationale for any opinions expressed must be given.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report must be typed.

7.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  The examination reports must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures.

9.  After completing the above actions, the RO must readjudicate the Veteran's claims on appeal, taking into consideration any newly acquired evidence.  If any benefits on appeal remain denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative, which must address all of the evidence of record since the issues were last adjudicated by the RO.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

10.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

